IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 454 MAL 2014
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
JAMES EUGENE ETZWEILER,       :
                              :
              Petitioner      :


                                   ORDER


PER CURIAM

      AND NOW, this 13th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.